 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ROGER L.,

10                                   Plaintiff,             CASE NO. C19-5392-MAT

11            v.
                                                            ORDER OF DISMISSAL
12    ANDREW M. SAUL,
      Commissioner of Social Security,
13
                                     Defendant.
14

15          Plaintiff filed a complaint seeking review of a decision of the Commissioner of the Social

16   Security Administration. (Dkt. 4.) The Court, on July 29, 2019, issued an Order advising the

17   parties of the briefing schedule and directing plaintiff to file an Opening Brief no later than August

18   27, 2019. (Dkt. 10.) The Court did not receive either an Opening Brief or a motion to extend the

19   filing deadline and, on August 29, 2019, issued an Order to Show Cause. (Dkt. 12.) The Court

20   directed plaintiff to show cause, within fourteen days of the date of the Order, why the Court

21   should not enter judgment dismissing this case for failure to comply with the scheduling order.

22          To date, the Court has not received any response to its Order to Show Cause or any other

23   submission from plaintiff. Accordingly, this case is DISMISSED without prejudice for failure to



     ORDER
     PAGE - 1
 1   comply with a Court order and for failure to prosecute. See Fed. R. Civ. P. 41(b) (allowing for

 2   involuntary dismissal for failure to prosecute or failure to comply with federal rules or a court

 3   order); Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962) (court may dismiss for failure to

 4   prosecute sua sponte); and LCR 11(c) (allowing for “sanctions as the court may deem

 5   appropriate[]” where a party fails, without just cause, to comply with an order of the court).

 6          DATED this 19th day of September, 2019.

 7

 8                                                        A
                                                          Mary Alice Theiler
 9                                                        United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 2
